DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “a multitude plurality of micro beam formers” appears redundant.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“image acquisition hardware assembly”, “communication interface”, “first console”, and “second console” of claim 1
“communication standards” of claim 4
“first communication standard” and “second communication standard” of claim 5. 
“mobile console” of claim 6
“input device” of claim 13
A review of the P.G. Pub. Version of the Specification discloses that:
For the means-plus-function of “image acquisition hardware assembly”, “communication interface”, “first console”, and “second console” of claim 1, the specification discloses transducer array, beamformer and signal processor arrangement in paragraph 61, a 
For the means-plus-function of “communication standards” of claim 4 and “first communication standard” and “second communication standard” of claim 5, the Specification discloses universal serial bus in paragraph 85 and ultra wide band in paragraph 80. 
For the means-plus-function of “mobile console” of claim 6 and “input device” of claim 13, the Specification discloses a personal digital assistant in paragraph 57 and buttons, keyboard and/or touchscreen in paragraph 55, respectively.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…at least in-part” and “…greater computing resources”. The terms "at least in-part” and “greater computing resources” are relative terms which renders the claim indefinite.  The terms "at least in-part” and “greater computing resources” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 3 recites “wherein, in the first operating state, the transducer array and/or the image acquisition hardware assembly are configured to consume more power than in the second operating state”. The term “more” is a relative term which renders the claim indefinite. The term “more” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites “wherein the first communication standard comprises a higher data transfer rate than the second communication standard”. The term “higher” is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the 

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4, 7-9, 11-14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Frelburger, et al., US 6475146, hereafter referred to as “Frelburger”.

Regarding claim 1, Frelburger teaches an ultrasound imaging system, comprising: 
a transducer array (transducer array 105 in fig. 1, see col. 3, lines 44-46); 
an image acquisition hardware assembly (ultrasound system 100 in fig. 1) configured to control the transducer array to transmit ultrasound pulses and to receive ultrasound receive signals (see col. 3, lines 47-53 for the controlling of the transducer by the processor of the ultrasound system 100); 
a signal processor (see processor 120 of the ultrasound system 100 in fig. 1) configured to generate image data based at least in-part on the ultrasound receive signals (see col. 3, lines 53-57 ); and 
a communication interface (Personal Data Assistant (PDA) interface 130) that is configured to selectively communicate with a first console device comprising greater computing resources (ultrasound system 100 with processor 120) than a second console device (see fig. 1 and col. 8, lines 25-40 for the PDA providing communication to components of the ultrasound 
wherein the communication interface (PDA interface 130) is configured to recognize whether the ultrasound system is in communication with the first console device or the second console device (see col. 8, lines 32-40 for the recognition of docked devices), and 
wherein, in response to the communication interface (PDA interface 130) recognizing whether the ultrasound system is in communication with the first console device or the second console device (col. 8, lines 40-53 indicates that more than one PDAs or external devices may be docked and a “lock out” system enables selective connection of the external devices),

Regarding claim 4, Frelburger teaches wherein the communication interface is configured to support at least two communication standards (see col. 4 lines 25-30 for the wired and wireless communication interfaces).

Regarding claim 7, Frelburger teaches a portable probe having a probe housing, wherein the transducer array and the image acquisition hardware assembly are located within the probe housing (see probe housing in col. 10 line 21 and the housing 105 including transducer arrays in col. 3, lines 41-46).

Regarding claim 8, Frelburger teaches an image processor (processor 120 of fig. 1) configured to receive the image data and to provide display data (col. 3, lines 54-64).



Regarding claim 11, Frelburger further teaches wherein the communication interface comprises a cable-connected interface (see col. 4 lines 24-30 for the wired medium).

Regarding claim 12, Frelburger further teaches wherein the communication interface further comprises a power line powering the ultrasound image acquisition device (See col. 6, lines 55-61 that the external interface 175 may include one or more of the following types of wired and/or wireless interfaces: infrared, RF based, such as Bluetooth or 802.1 1b, serial, cellular, plain old telephone services (“POTS”), universal serial bus, IEEE 1394 (FirewireTM), Ethernet or combinations thereof including interface technologies now or later developed such as satellite based technologies”).

Regarding claim 13, Frelburger teaches wherein the first and second console devices each comprise a display and an input device (see user interface 145 of the PDA of fig. 1 and the display device of the ultrasound system in col. 3, lines 47-56).

Regarding claim 14, Frelburger teaches wherein the second console device (PDA of fig. 1) comprises a mobile console comprising a central processing unit (processor 165 of fig. 1) for operating the mobile console (col. 6, lines 19-24) and a display unit configured to receive display data and to generate an image (col. 6, lines 35-48).

Regarding claim 16, Frelburger further teaches wherein the communication interface is configured to recognize whether the ultrasound system is in communication with the first console device or the second console device based on a first communication standard associated with the first console device and a second communication standard associated with the second console device (see col. 8, lines 33-40 to describe different interfaces for docking the PDA to the ultrasound system and col. 8 lines 48-57 describing confirming the docking of a preferred device over another device based on the interfaces).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 2-3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Gubbini, et al., US 20120022379, hereafter referred to as “Gubbini”.

Regarding claim 2, Frelburger teaches all the limitations of claim 1 above.
Frelburger does not teach to switch the transducer array and/or the image acquisition hardware assembly between at least a first operating state enabling a volume ultrasound image acquisition using the first console device and a second operating state enabling a planar ultrasound image acquisition for using the second console device.
However, Gubbini teaches to switch the transducer array and/or the image acquisition hardware assembly between at least a first operating state enabling a volume ultrasound image acquisition using the first console device and a second operating state enabling a planar ultrasound image acquisition for using the second console device (see paragraphs 36-37 for the switching between different modes of operations including two-dimensional and three-dimensional modes of operations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s apparatus to switch between modes of operation the way Gubbini teaches for increase the versatility and adaptability of the apparatus for various diagnostic scans. See paragraph 27 of Gubbini.

Regarding claim 3, Frelburger in view of Gubbini teaches all the limitations of claim 2 above. 

Frelburger teaches that the PDA is used for low power operation in col. 4, lines 63-64 and indicates that when docked, the user interface 145 of the PDA maybe used to control the ultrasound system in col. 8, lines 66-67and col. 9, lines 1-3 including generation of the images in col. 9, lines 3-7. Gubbini teaches the first and the second operation states in paragraphs 36-37 as indicated above.
So while Frelburger does not teach the first and second operating states, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger to use PDA connected state of Frelburger, which is a low power mode, to image the two-dimensional images for increase the versatility and adaptability of the apparatus for various diagnostic scans. See paragraph 27 of Gubbini.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Gubbini. 
Regarding claim 5, Frelburger teaches wherein the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state, wherein the first communication standard comprises a higher data transfer rate than the second communication standard. Frelburger teaches various communication standards in col. 4 lines 25-30 for the wired and 
So while Frelburger in view of Gubbini does not explicitly teach that a data transfer rate of one of the communication standards is higher than the other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the different communication standards are configurable so that the communication standard used in the three dimensional image mode transfers data faster than the communication standard used in the two dimensional mode. See MPEP 2143(I)(D).  

Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Schuman, et al., US 6440072, hereafter referred to as “Schuman”.

Regarding claim 6, Frelburger teaches all the limitations of claim 1 above. 
Frelburger does not teach wherein the first console device comprises a cart-supported console and the second console device comprises a mobile console.
However, Schuman teaches wherein the first console device comprises a cart-supported console and the second console device comprises a mobile console (see fig. 3 and col. 4, lines 29-39 for the cart ultrasound 100 connected wirelessly to the PDA 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s system as Schuman’s cart and PDA system for easy access to data. See col. 5, lines 7-17 of Schuman. 


Frelburger does not teach wherein the first console device comprises a cart-supported console.
However, Schuman teaches wherein the first console device comprises a cart-supported console and the second console device comprises a mobile console (see fig. 3 and col. 4, lines 29-39 for the cart ultrasound 100 connected wirelessly to the PDA 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s system as Schuman’s cart and PDA system for easy access to data. See col. 5, lines 7-17 of Schuman. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger in view of Poland, et al., US 20030158482, hereafter referred to as “Poland”.

Regarding claim 10, Frelburger teaches all the limitations of claim 9 above.
Frelburger fails to teach wherein the beamformer comprises a master beam former and a multitude plurality of micro beam formers.
However, Poland teaches wherein the beamformer comprises a master beam former (dynamic beamformer 20 of fig. 5) and a multitude plurality of micro beam formers (sub-array beamformers 18 of fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger with Poland’s dynamic beamformer 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/FAROUK A BRUCE/               Examiner, Art Unit 3793                                                                                                                                                                                         
/LUTHER BEHRINGER/             Primary Examiner, Art Unit 3793